



COURT OF APPEAL FOR ONTARIO

CITATION: Levesque v. Crampton Estate, 2018 ONCA 75

DATE: 20180131

DOCKET: M48417(C62912)

Strathy C.J.O., Gillese and Pardu JJ.A.

BETWEEN

Raymond Levesque, Jr.,
Dianne Gagnon and Derek Levesque

Plaintiffs

and

The Estate of Father Dale
    Crampton
and
The Roman Catholic Corporation of the
Episcopal Archdiocese of Ottawa

Defendants (
Appellant
)

(
Respondent
)

James B. Barnes, for the respondent/appellant on the appeal

Stephen Cavanagh, for the moving party/respondent on the
    appeal

Heard: In writing

Motion for reconsideration

By the Court:

[1]

The appeal in this matter was allowed, with reasons
    released June 5, 2017:
Levesque v. Crampton Estate
, 2017 ONCA 455.

[2]

The moving party, The Roman Catholic Corporation of the
    Episcopal Archdiocese of Ottawa, the respondent on this appeal, brings a motion
    asking the court to rehear the appeal.

[3]

The order has not yet been taken out. Assuming we have
    jurisdiction to rehear the appeal, this is not one of the exceptional cases in
    which we should do so.

[4]

The moving party is taking a position contrary to the
    position it took on the appeal, in relation to an issue that was identified by
    the appellant on the appeal, to which the moving party made no submissions. A
    motion for reconsideration should not be a venue for issues that could have
    been, but were not, raised on the appeal.

[5]

The motion is dismissed, with costs to the respondent
    on the motion on a partial indemnity basis, payable forthwith. If, within seven
    days, no agreement has been reached on costs, written submissions (not to
    exceed three pages, excluding the costs outline) may be made within fifteen
    days thereafter.

G.R. Strathy C.J.O.

E.E. Gillese J.A.

G. Pardu J.A.


